Citation Nr: 0706163	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  99-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for disc disease of the 
cervical and lumbar spine, including as secondary to 
residuals of a gunshot wound to the left neck and shoulder.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left neck and shoulder, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and October 1999 Department 
of Veterans Affairs (VA) Regional Office (RO) rating 
decisions.  The veteran failed to report to a March 2004 
Travel Board hearing which had been scheduled at his request.  
This case was later remanded in July 2004 for additional 
development and readjudication.  

In March 2005, during this appeal, the RO granted a 70 
percent rating for PTSD.  However, since a higher rating 
could potentially be assigned, the grant of less than the 
maximum available rating did not terminate the appeal,  
AB v. Brown, 6 Vet. App. 35, 38 (1993), and the issue of a 
higher evaluation for the veteran's PTSD remains in appellate 
status.  


FINDINGS OF FACT

1.  Disc disease of the cervical and lumbar spine was not 
manifested in service, and is not shown by competent evidence 
to be related to military service or any service-connected 
disability, and arthritis is not shown to have been 
manifested to a compensable degree within one year after the 
veteran's separation from service.

2.  The veteran's service-connected residuals of a gunshot 
wound to the neck and left shoulder result in no more than 
moderate impairment of Muscle Group XXII.

3.  The veteran's service-connected PTSD is not productive of 
total occupational and social impairment.

CONCLUSIONS OF LAW

1.  Disc disease of the cervical and lumbar spine was not 
incurred in service and is not proximately due to or the 
result of the service-connected gunshot wound residuals to 
the neck and left shoulder, and arthritis is not shown to 
have been manifested to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of gunshot wound to the neck and left shoulder, 
affecting Muscle Group XXII, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code (DC) 5322 (2006).

3.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, DC 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 

In letters dated in October 2003, July 2004, and September 
2005 the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the military service department, the Social Security 
Administration (SSA), and other pertinent agencies.  He was 
advised that it was his responsibility to send any other 
medical records supporting his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in an SSOC dated 
in March 2006, he was provided with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Musculoskeletal Disabilities

The veteran maintains that he developed cervical and lumbar 
disc disease as a result of his service-connected gunshot 
wound residuals to the neck and left shoulder.  He also 
asserts that his service-connected gunshot wound residuals 
are more disabling than reflected in the current 10 percent 
rating.  Because these claims involve similar facts and 
clinical evidence, the Board will address them in a common 
discussion.

Service medical records (SMRs) show that in October 1967 the 
veteran was treated for recurring pain due to a cervical 
spine injury he had sustained in an automobile accident 18 
months prior to service.  In April 1968, he sustained a 
superficial gunshot wound to the left side of the neck.  On 
examination there was a large wound at the base of the left 
neck, with a moderate hematoma, and a small penetrating wound 
to the left shoulder.  He underwent surgical procedures, 
included exploration of the neck and debridement of the left 
shoulder.  There was no major vessel or nerve damage, but a 
small linear fracture was noted.  Two weeks postoperatively 
the veteran was well healed and ready for discharge to duty.  
The diagnosis at discharge was gunshot wound left neck and 
left shoulder linear fracture, left clavicle.  At separation 
from service in June 1969, there were no pertinent residuals 
noted.  

In a March 1972 rating action, service connection was 
established for gunshot wound residuals of the neck and left 
shoulder.  A 10 percent evaluation was assigned.  

The post-service evidence in this case is extensive, dated 
from 1972 to 2005, and includes records from SSA.  In August 
1979, the veteran complained of low back pain and lateral 
back pain of two months' duration.  

The diagnosis was of musculoskeletal complaints.  There are 
essentially no pertinent clinical records associated with the 
claims file until August 1981, when the veteran began fairly 
regular treatment for chronic neck and back pain.  At that 
time, he reported a back injury while performing work with a 
jack hammer in an awkward position.  The diagnosis was low 
back pain secondary to muscular strain.  In April 1982, he 
was seen for continued chronic low back pain of nine months' 
duration, which had started in August 1981 after he lifted 
heavy objects at work.  In June 1982, the veteran was 
evaluated in the Pain Management Clinic for low back pain of 
one year's duration, again attributed to a work-related 
injury, while building a pier at a shipyard.  The veteran 
stated that he continued working off and on until January 
1982, when he became too disabled.  On another occasion he 
reported that he was receiving Worker's Compensation from 
injuries to the left leg and back while putting up 
scaffolding on an offshore oil rig.  

The remaining VA and private outpatient treatment records 
show continued complaints of chronic neck and back pain.  
Various radiology reports show moderate narrowing of the L5-
S1 disc space, with a vacuum disc phenomenon suggesting 
degenerative disc disease at that level.  X-rays of the 
cervical spine have shown disc narrowing at C5-6 and 
spondylosis.  On VA examination in September 1993, the 
veteran's history of gunshot wound to the neck and left 
shoulder was noted.  His current complaints were of pain and 
burning in the left upper extremity, which reportedly had 
improved with cervical spine fusion.  The examiner noted that 
the veteran also had lumbosacral problems, which were not 
related to his service-connected injury.  

The veteran underwent a contract examination through QTC 
Medical Services (QTC) in April 1998.  At that time he gave a 
history of gunshot wound to the left shoulder and neck, and 
said the pain had worsened over the years.  He said he had 
last worked as a pylon driver, and had to quit due to back 
pain.  He had undergone chiropractic treatments and four 
surgical interventions in his neck, and two in his back.  The 
examiner noted that currently the veteran had developed 
unrelated disc disease of the lumbar spine.  Radiographic 
studies of the lumbar spine showed some moderate 
osteoarthritic changes at the L5-S1 disc space with some 
osteophyte formation.  The diagnoses were musculoligamentous 
spine strain syndrome with decreased muscle strength in the 
cervical spine and left upper extremity secondary to gunshot 
wound, and musculoligamentous spine strain syndrome of the 
lumbar spine due to degenerative disc disease.  

The veteran underwent another QTC examination in January 
2001.  His gunshot wound history was noted, as well as his 
post-service low back injury due to an industrial accident in 
1981.  The examiner reported the veteran had undergone 
cervical spine surgery in 1992, with fusion at C5-6, in 1993 
following a neck injury when he was riding his bicycle.  He 
had also been involved in an automobile accident in 1993.  
The veteran's primary complaints were of weakness, stiffness, 
swelling, inflammation, instability, dislocation, fatigue or 
lack of endurance.  These symptoms were constant, and could 
be excruciating.  Sleeping, driving, or lifting increased his 
symptoms, with medication and physical therapy helping only 
somewhat.  The veteran had trouble moving his neck and left 
shoulder, and it was painful for him to sleep occasionally.  
He denied any constitutional symptoms associated with the 
joint condition and was able to do most activities of daily 
living and household chores.  He had been previously employed 
as a pipe fitter, but had not worked since 1982 because of 
his neck and back problems.  It was noted that he had 
undergone multiple surgeries including discectomy of the 
lumbar spine in 1985, discectomy of the cervical spine in 
1991, C5-6 fusion in 1992, S1-L5 fusion in 1995, and C4-5 
fusion in 2000.  

Musculoskeletal examination revealed that the specific muscle 
group penetrated by his gunshot wound was XXII, with an 
effect on the nearby joints, but no tendon, bone, joint, or 
nerve damage.  There was no muscle herniation.  Sensitivity, 
keloid formation, and tenderness were absent.  Motor strength 
was 5/5.  

Examination of the cervical spine revealed no evidence of 
muscle spasms, weakness or tenderness.  Cervical spine 
flexion was to 65 degrees, extension was 10/50 degrees, 
rotation was 30/40 degrees bilaterally and lateral flexion 
was 45/80 degrees on right and 25/80 degrees on the left.  
Range of motion the neck was limited by pain, with pain 
having the major functional impact.  There was no weakness, 
fatigue, or lack of endurance.  X-rays of the cervical spine 
showed status post cervical fusion.  

On examination the appearance of the shoulders was within 
normal limits.  On the left, flexion was to 110 degrees and 
rotation was to 70 degrees bilaterally.  Range of motion of 
the left shoulder was limited by mild pain, with pain having 
the major functional impact.  There was no fatigue, weakness, 
lack of endurance or incoordination.  Flexion on the right as 
180 degrees, abduction 180 degrees, rotation was 80 degrees 
bilaterally.  Range of motion of the right shoulder was not 
limited by pain, weakness, fatigue or lack of endurance.  
There was good tone bilaterally, with good active motion.  
Strength was 5/5  and sensation was grossly intact.  Reflexes 
were normal.  X-rays of the left shoulder showed no 
abnormality.  

The examiner noted that the veteran's gunshot wound had 
nothing to do with the thoracic or lumbar spine.  However, 
due to his inability to review the service medical records, 
he was unsure of how severe the problems were involving the 
neck at that time and was unable to comment further in trying 
to differentiate the residuals related to the veteran's 
inservice injuries versus any residuals that occurred from 
post-service injuries.  

On further evaluation in April 2003, an examiner reviewed the 
veteran's SMRs, including the operative report and discharge 
summary at the time of the gunshot wound injury.  The 
operative report indicated a superficial shrapnel wound track 
and a entrance wound in the left anterior neck with the 
missile passing lateral superficially, dividing the 
sternocleidomastoid muscle.  There was also a small linear 
fracture of the left clavicle.  Following a review of the 
remaining records, the examiner concluded that the cervical 
degenerative disc disease at C4-5, status post fusion, was 
not due to the gunshot wound in service.  The examiner 
explained there was no mention of any damage to the cervical 
spine or any vertebral body.  Rather what the veteran had was 
soft tissue damage to the muscle, tendon, and underlying 
fascia with no major artery or nerve involvement.  The 
reports clearly did not mention anything involving the 
cervical spine, and apparently the veteran had done very well 
after the operative procedure to close the wound.  There was 
no record showing that he suffered from significant neck 
problems immediately following or within years following the 
injury to the left shoulder and left neck area. 

The examiner concluded that the persistent symptoms of pain, 
weakness, difficulty, and limitation of motion of the left 
shoulder and numbness of the fingers of the left hand were 
most likely related to the gunshot wound injury.  However, 
the signs and symptoms of neck pain, stiffness, and 
limitation of motion of the cervical spine were related to 
the cervical disc disease, status post fusion.  

The veteran underwent VA examination in August 2004, pursuant 
to a July 2004 Board remand.  He complained of chronic neck 
and left shoulder pain.  Currently his medical history was 
complicated by a recent stroke with right side weakness, 
which was resolving.  He complained of daily pain, weakness, 
fatigue, and lack of endurance.  He reported that prior to 
the stroke he had been unable to hold any meaningful labor 
because of severe left shoulder pain.  On examination there 
was bilateral acromioclavicular joint tenderness, worse on 
the left side.  Forward flexion of the left shoulder was 160 
degrees both active and passive, limited by pain.  Shoulder 
abduction was also 160 degrees also limited by pain.  He had 
external rotation of 70 degrees bilaterally and 90 degrees of 
internal rotation.  Strength was 5/5 on the left.  The right 
side weakness was attributed to the recent stroke.  X-rays of 
the left shoulder revealed acromioclavicular degenerative 
joint disease.  There was no obvious glenohumeral pathology 
and no evidence of gunshot wound residuals other than a 
widening of the distal clavicle, which was consistent with a 
healed fracture.

Examination of the spine revealed a well healed posterior 
midline surgical scar at the mid to upper cervical spine.  
There was no evidence of infection or atrophic changes in the 
skin.  Palpation of the area revealed diffuse muscle spasm in 
the trapezius and diffuse tenderness to palpation in the 
neck.  Range of motion showed forward flexion was to 45 
degrees, extension to 30 degrees, 30 degrees of lateral 
bending bilaterally and 60 degrees of rotation bilaterally.  
Neurological examination was essentially within normal 
limits.  X-rays of the cervical spine revealed evidence of C-
4-6 fusion.  The cervical spine was well aligned and there 
was no obvious degenerative disease above the fusion at this 
time.  

The diagnoses were left shoulder acromioclavicular arthritis, 
which was as likely as not secondary to his history of 
gunshot wound.  Objectively this appeared to be moderate 
impairment although with the veteran's history of addiction 
his degree of pain from this injury could be crippling.  
There was also cervical stenosis, status post previous 
anterior corpectomy, discectomy, and diffusion.  This 
appeared stable, with no evidence of worsening of the injury 
or relation to the gunshot wound to his left shoulder.  

Thereafter, the RO considered the medical evidence of record 
and determined that it would be beneficial for the veteran to 
be again examined to obtain a current and complete picture of 
his gunshot wound residuals and disc disease.  He was 
scheduled for VA examinations in April and December 2005 in 
order to assist in the development and adjudication of his 
claims now presented on appeal.  He failed to appear for the 
examinations, and did not provide a justification for his 
absence.  

In a March 2006 rating action, the 10 percent disability 
rating for service-connected gunshot wound to the neck and 
left shoulder was continued.  However, in addition to the 
muscle injury, service connection was established for 
arthritis of the left shoulder on a secondary basis, rated as 
10 percent disabling.  

A.  Service connection - disc disease of the cervical
and lumbar spine

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in the present case, service connection may also 
be granted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  See Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

Individuals for whom an examination has been scheduled are 
required to report for such examination.  See 38 C.F.R. § 
3.326(a).

As discussed previously, the RO arranged for the veteran to 
be scheduled for VA examinations in 2005.  The examiner was 
being asked to offer an additional opinion on the question of 
whether the veteran's current disc disease of the cervical 
and lumbar spine was related to his service-connected gunshot 
wound residuals.  However, he failed to report for the 
scheduled examination, and he has not stated a reason why he 
failed to appear, or requested that it be re-scheduled.  
Applicable regulations provide that, when entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  See 38 C.F.R. § 3.655(a)(b).

The Board would point out that the duty to assist a veteran 
in developing evidence is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's 
failure to cooperate with the requested orthopedic 
examinations served only to deprive the Board of critical, 
clarifying medical evidence that might have helped establish 
his claim.

Service connection is in effect for the residuals of a 
gunshot wound to the neck and left shoulder, evaluated as 10 
percent disabling.  The veteran contends, in essence, that 
his disc disease is either a direct result of the gunshot 
wound he sustained during service or is proximately the 
result of his service-connected gunshot wound residuals.  The 
Board will analyze the veteran's claim on both bases.

The Board has reviewed all of the evidence of record, and 
does not dispute the findings of cervical and lumbar disc 
disease.  However, degenerative disc disease was not shown in 
service or within one year after service, nor is there 
medical evidence that links disc disease to service.  As the 
veteran's current degenerative disc disease has not been 
medically associated with military service, there is no 
foundation upon which to allow the claim.  Moreover, it is 
clear upon review of the record that the veteran suffered at 
least one significant intervening injury to his back 
following his separation from service.  The evidence clearly 
indicates that the majority of the veteran's current 
symptomatology arose after the intervening injury to his back 
in August 1981.  

To the extent that the veteran is claiming service connection 
for disc disease on a secondary basis, the Board finds that 
the post-service medical evidence fails to indicate that the 
service-connected gunshot wound residuals played a 
significant role in the development or worsening of that 
condition.  The competent medical opinions of record have 
repeatedly found that there is no medical basis for holding 
that the veteran's disc disease and his service-connected 
gunshot wound residuals are etiologically or causally 
associated.  Thus, the Board finds that there is no medical 
basis for holding that the veteran's claimed disc disease and 
any service-connected disability are related.  This also 
refutes any grant of service connection on the basis of the 
judicial precedent in Allen, which would be permitted if any 
service-connected disability were causing aggravation of the 
left shoulder arthritis, a relationship which must be shown 
by professional evidence.  38 C.F.R. § 3.310.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

B.  Increased rating - Gunshot wound to the left neck
and shoulder (MG XXII)

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

As discussed previously, the RO arranged for the veteran to 
be scheduled for VA examinations in 2005, and he failed to 
report for the scheduled examinations.  Applicable 
regulations provide that, when continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination, and a claimant, without 
good cause fails to report for such examination, in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2006).  

The veteran is rated as 10 percent disabled for residuals of 
a gunshot wound to Muscle Group XXII under Diagnostic Code 
5322.  He is also rated as 10 percent disabled for arthritis 
of the left shoulder, associated with residuals of a gunshot 
wound to the left neck and shoulder, under DCs 5010-5201.

Under DC 5322, Muscle Group XXII controls the function of the 
rotary and forward movements of the head, respiration, and 
deglutition.  It includes the muscles of the front of the 
neck: (1) trapezius I (clavicular insertion); 
(2) sternocleidomastoid; (3) the "hyoid" muscles; (4) 
sternothyroid; and (5) digastric.  A 10 percent rating 
reflects a moderate disability.  A 20 percent evaluation is 
assigned for a moderately severe disability.  The maximum 
rating of 30 percent is assigned for severe disability.  See 
38 C.F.R. §§ 4.55, 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56. 

A moderate disability of the muscle group involves a through 
and through or deep penetrating wound of short track from a 
single bullet, a small shell, or a shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  To be entitled to a 
moderate disability evaluation, service department records or 
other evidence of inservice treatment for the wound must be 
found.  Objective findings must include the entrance and (if 
present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or a lower threshold of fatigue when 
compared to the sound site must also be found.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability includes a through and through 
or deep penetrating wound by a small high velocity missile or 
large low velocity missile with debridement, prolonged 
infection, or sloughing of the soft parts, and intermuscular 
scarring.  Objective findings must include the entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups.  Indications of palpation 
on loss of deep fascia, muscle substance, or normal firm 
resistance of muscle compared with the sound side must be 
noted.  Tests of strength and endurance (compared with the 
sound side) must demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

A severe disability requires a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with a shattered bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings must 
include a ragged, depressed and adherent scars indicating 
wide damage to the muscle groups in the missile track.  
Palpation must show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles must swell 
and harden abnormally in contraction.  Tests of strength, 
endurance or coordinated movement impaired with the 
corresponding muscles of the uninjured side would indicate 
severe impairment of function.  X-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile, or adhesion 
of the scar to one of the long bones, scapula, or pelvic 
bones, with epithelial sealing rather than the true skin 
covering in an area where the bone is normally protected by 
muscle, would also indicate signs of severe muscle 
disability.  Visible or measurable atrophy, adaptive 
contractions of an opposing group of muscles, diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, and induration or atrophy of an 
entire muscle following simple piercing by a projectile would 
also indicate a severe muscle injury.  38 C.F.R. § 
4.56(d)(4).  

A 10 percent rating has been assigned the veteran's gunshot 
wound left neck scar based on his SMRs, which show that he 
sustained a penetrating wound with the entrance site on the 
left side of the neck, which is rated, at a minimum as a 
moderate disability.  See 38 C.F.R. 4.56(b).  The original 
gunshot wound was described as superficial without further 
reference to disabling residuals.  The wounds healed 
satisfactorily and the veteran was eventually returned to 
duty.  There is no evidence that the wound involved 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, with intermuscular binding and/or scarring.  In 
the absence of medical evidence showing the wound to have 
been of moderately severe degree, which would have been 
indicated by prolonged infection with drainage, or a 
relatively large scar, the criteria for a higher rating have 
not been met.  

Likewise, the post-service evidence does not confirm any 
impairment consistent with moderately severe or severe muscle 
injury.  VA examination findings do not demonstrate evidence 
of muscle herniation or significant loss of muscle strength.  
There was no evidence of damaged tendons or damage to the 
bone, joints or nerves.  No examiner has reported a moderate 
or extensive loss of deep fascia or of muscle substance or 
normal firm resistance of the muscles of the neck or left 
shoulder.  Nor was there evidence of ragged, depressed, and 
adherent scars indicating wide damage to muscle groups or 
soft flabby muscles in the area of the wound.  The muscles 
were not shown to swell and harden abnormally in contraction.

Clinical findings from the most recent examination did note 
160 degrees of left shoulder abduction, which is evidence of 
some limitation of motion (0 to 180 degrees reflects normal 
abduction).  However, range of motion of the cervical spine 
was normal with 45 degrees of flexion and extension.  See 38 
C.F.R. § 4.71, Plate II (2006).  Although the veteran 
complained of weakness and fatigability, his muscle strength 
was 5/5.  Such findings are not indicative of loss of power, 
incoordination, weakness or uncertainty of movement.  In 
addition, the examiners did not detect any lack of endurance.  
Similarly, while the veteran complained of pain on movement, 
the examiners did not note swelling, deformity, atrophy of 
disuse, or instability.  Therefore the veteran's complaints 
are encompassed by the relevant rating criteria shown in the 
requirements for moderate muscle injuries under 38 C.F.R. § 
4.56, and are not entitled to a higher rating than 10 percent 
based on pain on use.  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).

III.  Increased rating - PTSD

A review of the record shows that service connection was 
established for PTSD by a November 1993 RO decision.  A 10 
percent evaluation was assigned.  This grant was primarily 
based upon the findings made at a VA psychiatric examination 
in September 1993.  At that time the veteran complained of 
dysphoria, isolation, nightmares, intrusive thoughts, and 
suicidal ideation.  He also admitted to having a long history 
of polysubstance abuse, currently in remission, and noted 
that he had not worked since a job-related back injury.  
Following evaluation the diagnosis included PTSD and major 
depression.  A Global Assessment of Functioning (GAF) score 
of 50 was assigned.  

Additional outpatient treatment records between 1997 and 1999 
primarily show a pattern of missed appointments and failure 
to appear for scheduled VA examinations.  Nevertheless, in 
October 1999 the RO increased the rating to 30 percent, based 
upon outpatient treatment records that show evidence of 
depression and sleep impairment.

The veteran underwent a QTC examination in October 2000.  His 
chief complaints were of insomnia, depression, occasional 
thoughts about Vietnam, and unpleasant feelings at times 
induced by smells similar to Vietnam atmosphere.  He denied 
any nightmares and flashbacks.  He reported abstinence from 
illicit substances and alcohol for the past 18 years and 
stated that his mood has been depressed since he discontinued 
this use.   He had never been psychiatrically hospitalized, 
but was being treated on an outpatient basis at a VA 
hospital.  He had been incarcerated on two separate occasions 
after returning from Vietnam.  He presented with a clean, 
hygienic state and clothing.  He had long hair but no 
inappropriate jewelry or tattoos.  He had fairly poor eye 
contact, but his behavior was described as normal with 
decreased alertness, normal posture and decreased attention 
span.  No unusual movements or compulsive behaviors were 
noted.  His general attitude was characterized by decreased 
effort and his speech by decreased quantity and slow speed.  
The veteran denied any suicidal or homicidal ideations, 
delusional thoughts or hallucinations.  His thought process 
was characterized by logical associations and circumstantial 
style.  His mood was depressed and affect was constricted 
toward blunted.  He was well oriented, but complained of 
problems with memory.  His response to proverbs was abstract 
and his comparisons were normal.  His estimated intelligence 
and fund of knowledge were average.  He had fair insight into 
his problems and fair judgment.  The diagnosis was PTSD in 
partial remission.  The GAF score was 50.  

The examiner concluded that the veteran was able to carry out 
simple one- and two-step instructions, but not complex 
instructions.  He appeared unable to concentrate adequately 
to maintain a regular work schedule due to his depressive 
symptomatology and probably would not be able to work with 
others, as there was impairment to relate and interact with 
supervisors, co-workers, and the public due to poor ability 
to develop trust.  

During subsequent psychiatric examination in October 2004, 
the veteran's complaints included panic attacks, nightmares, 
difficulty sleeping, inability to concentrate, flashbacks, 
depression, and an overwhelming sense of guilt.  He reported 
that he had lived with his fiancé for the past 18 months, 
prior to that lived with a friend for one year, and before 
that lived with his son for five years.  He reported that he 
had someone with whom he could discuss his problems, and 
described the strength of his religious beliefs as moderate.  
His only plan for the future was to marry his fiancé.  He 
acknowledged a history of both drug and alcohol problems, but 
reported that he had been abstaining from these for 23 years.  
He reported that his stroke affected his memory and he could 
not recall things very well.  The veteran had no history of 
violence, assaults, or suicidal attempts.  He said he had 
been married once before and described the relationship as 
fair; he has an adult son from that marriage.  It was noted 
that he had a poor work history, and had been unemployed 
since the 1980s.  He is able to tend to his own self-care 
needs.  He had good relationships with his fiancé of two 
years and other family members.  He said he had some close 
friends and was able to socialize with them, although usually 
only in his own home.  He had few interests, said he did not 
like to go out, but would spend a typical day watching 
television and sleeping.  

On examination the veteran arrived on time of his appointment 
casually dressed and neatly groomed.  He appeared drowsy, and 
his responses to questions related to orientation were 
characterized by long delays but he was eventually able to 
provide an accurate response.  He was cooperative and 
pleasant.  His mood appeared apathetic and his affect 
blunted.  His eye contact was direct, although his eyes 
appeared heavy-lidded and drowsy.  His speech was slow in 
rate and soft in volume.  His thought process was delayed and 
at times blocked.  He denied suicidal or homicidal ideation.  
He denied paranoid thoughts, but said he sometimes hears 
voices related to his Vietnam combat experiences and 
sometimes senses that someone is walking up behind him in the 
shadows.  He denied thought insertion, thought broadcasting, 
thought withdrawal, or ideas of reference.  Testing revealed 
moderate cognitive impairment.  His concentration was 
impaired and his performance in language skills was mixed.  
His estimated level of intellectual function was average.  
His judgment and insight were both fair.  

The veteran did not describe obsessive or ritualistic 
behavior, or current problems with impulse control or 
inappropriate behavior.  He reported depressed mood 4-5 days 
in a two-week period.  He reported the following symptoms 
associated with depression, including sadness, irritability, 
lack of motivation, sleep problems, loss of appetite, 
unintentional weight loss of 20 pounds in the past two 
months, fatigue, memory and concentration problems (in part 
due to history of a stroke), and difficulty making decisions.  
He reported experiencing panic attacks 5-6 times a month.  He 
said he often tires easily during the day as a result of 
sleeplessness.  

The examiner opined that some of the veteran's symptoms 
remained unchanged since his last examination; for example, 
he continued to experience depression and his activities of 
daily living remain unchanged.  In some cased the veteran's 
fiancé appeared to have a more accurate appraisal of his 
symptoms; for example, she observed disturbances in his sleep 
that the veteran seemed unaware of, such as thrashing, and 
the veteran also appeared to have poor insight in to the 
extent of his emotional detachment from others and an 
appearance of guardedness and hypervigilance, which she had 
observed.  The veteran's level of cognitive impairment 
appeared to have increased since his last C&P examination, 
although this was likely confounded by his recent stroke.  
Nevertheless, the examiner opined that the veteran's previous 
evaluation indicated there was some impairment prior to his 
stroke (e.g. speech problems, constricted, blunted affect, 
memory and concentration problems and ability to perform a 
three-step command.)  The veteran's current GAF score 
attributed to his PTSD symptoms was 45. 

Based on these findings, the RO, in a March 2005 rating 
decision, increased the veteran's disability evaluation for 
PTSD to 70 percent.

Under the General Rating Formula for Mental Disorders, a 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (2006).

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The regulation has been interpreted as meaning that the only 
criteria for a total disability rating for any disability 
rated in accordance with the VA General Rating Formula for 
Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. 
Cir. 2004).

After review of the evidence, the Board finds that an 
evaluation in excess of 70 percent is not warranted, because 
according to the medical findings of record the veteran's 
psychiatric disability, alone, does not cause total 
occupational and social impairment.  Rather, VA and private 
examiners have noted that the veteran has extensive physical 
disabilities, particularly orthopedic disabilities, which 
also interfere with his employability.  In general, the 
veteran has been provided GAF scores of 45 to 50 that do not 
contemplate an inability to work.  Although he does have 
serious impairment in social functioning, he lives with his 
fiancé and has good relationships with his son and other 
family members.  The evidence shows that the veteran 
occasionally socializes with a few close friends at home.  
Thus, the evidence does not show total social isolation. 

The record also does not show gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name are not shown.  The Board cannot find that the 
service connected psychiatric disability results in total 
occupational and social impairment.  Accordingly, the 
criteria for a 100 percent rating are not met.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's psychiatric 
disability.  Again, the evidence does not establish that this 
disability, alone, causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the veteran's PTSD 
necessitates frequent periods of hospitalization.  To the 
contrary, during examinations and consultations examiners 
have noted that the veteran has never been hospitalized for 
psychiatric problems.  In light of the foregoing, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is therefore against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for disc disease of the cervical and 
lumbar spine, including as secondary to residuals of a 
gunshot wound to the left neck and shoulder, is denied.

An evaluation in excess of 10 percent for residuals of a 
gunshot wound to the left neck and shoulder is denied.

An evaluation in excess of 70 percent for PTSD is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


